Adams, J.
1. divorce: motion for new trial, The petitioner’s theory is that, if he were allowed to show the sayings and doings of Mrs. Harnett’s relatives, as averred in his petition, he could show a • . , . . T_ conspiracy among them to aid Mrs. Harnett m procuring a divorce. But in our opinion the alleged evidence is immaterial and not admissible. If Harnett had been guilty of such inhuman treatment as to endanger the life of his wife, she should not be deprived of the relief which the law allows in such a case by reason of anything which her relatives may have said or done. If she had received such' treatment, it was natural, and perhaps commendable, in her relatives that they should manifest an active interest in her behalf. They were, to be sure, not justified in attempting to procure false testimony, and such attempt if made, howevet unsuccessful, might be regarded as showing an undue zeal, as well as the character of the persons who made it. But they are not on trial.
2___con_ donation. The allegation that the petitioner’s wife lived with him and cooked and washed for him until the decree was reudered, appears to have been pleaded with the idea that such actions constituted condonation. But, in our opinion, merely remaining in the same house and doing the petitioner’s work should not be regarded as having that effect. Her own necessities or those of her family might have been such that she ivas willing to sustain to him that relation, without any intention at any time of withdrawing her action, or forgiving him.
3. practice : petition for new trial: amendment t0- ' "Whether the facts alleged in the amended petition could be set up after a decree as a ground for a new trial, we need. not determine. They were not set up within , , , the year allowed by the statute under which the d J petition was filed. The petitioner insists to be *404sure that the amended petition should be considered only as a more specific statement of the facts averred in the petition But this position we think cannot be maintained.
In our opinion the court did not err in refusing a new trial.
Affirmed.